Per Curiam.
This action was brought in the justice court to recover damages alleged to have been caused by the negligence of a servant of the defendant in so driving a wagon as to cause a collision. After a trial, judgment was awarded in favor of the plaintiff for $13.50 damages. From this judgment the defendant appealed to the municipal court of the city of St. Paul on a question of law. The evidence taken before the justice was returned, and after a hearing the municipal court made findings and ordered judgment affirming the judgment of the justice court. This appeal is from the judgment entered thereon.
The appellant now contends that the plaintiff was entitled to judgment on the *531evidence returned from the justice court and that there was no evidence whatever tending to show that the plaintiff was damaged in any sum.
We have examined the record and determined both questions adversely to the appellant.
Order affirmed.